Citation Nr: 0943613	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-31 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1980.  He died in July 2004.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant service connection for the 
cause of the Veteran's death, and DIC benefits under 
38 U.S.C. § 1318.  The appellant subsequently initiated and 
perfected appeals of these rating determinations.  In 
September 2009, the appellant, accompanied by her daughter, 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during military 
service in Korea.  

2.  According to his death certificate, the Veteran died July 
[redacted], 2004 due to Hodgkin's lymphoma.  

3.  The grant of service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310 renders moot the 
appellant's claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
Veteran's death has been established.  38 U.S.C.A. §§ 1110, 
1116, 1310, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.3.04, 3.307, 3.309, 3.310 (2009).  

2.  The claim of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 must be denied as moot.  38 U.S.C.A. §§ 1318, 
7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claims.  

II. Service connection for the cause of the Veteran's death

The appellant seeks service connection for the cause of the 
Veteran's death.  To establish service connection for the 
cause of the Veteran's death, the evidence must show that the 
fatal disease was incurred in or aggravated by service or 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2009).  It must be shown that a service-connected 
disability contributed substantially, materially, or combined 
with another disorder to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c) (2009); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be awarded for certain disabilities which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

According to his death certificate, the Veteran died on July 
[redacted], 2004.  His immediate cause of death was listed as 
"Hodgkins lymphoma cancer".  No other disabilities were 
noted as causing or contributing to death.  At the time of 
his death, the Veteran had been awarded service connection 
for a right orchiectomy, with a 30 percent rating effective 
from May 15, 2001, for traumatic arthritis of the right knee, 
with a 10 percent rating effective from May 15, 2001, and for 
para-articular fibrosis of the right ankle, with a 10 percent 
rating effective from May 15, 2001.  His combined rating was 
40 percent.   

The appellant alleges the Veteran was exposed to herbicides 
during his military service in Korea, resulting in his fatal 
Hodgkin's lymphoma.  Prior to his death, the Veteran also 
asserted in a written statement that Agent Orange was 
provided his unit in the spring of 1968 to clear foliage 
around their position along the Demilitarized Zone (DMZ).  
Applicable laws and regulations provide that a Veteran who, 
during active service, was exposed to Agent Orange or other 
herbicides, shall be granted service connection on a 
presumptive basis for certain specified diseases, including 
Hodgkin's disease.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  Exposure to 
herbicides is generally presumed for veterans with military 
service in Vietnam during the recognized time period 
herbicides were used, but must otherwise be established by 
factual evidence in all other cases.  38 C.F.R. § 3.307(a)(6) 
(2009).  

In the present case, the Veteran, as verified by his service 
personnel records, served with the 7th Battalion, 5th Air 
Defense Artillery while stationed in Korea between May 1967 
and June 1968.  The appellant contends the Veteran's unit was 
attached to the 2nd Infantry Division in a support capacity 
during his service in Korea.  The Department of Defense (DOD) 
has acknowledged the use of herbicides along the DMZ in Korea 
between April 1968 to July 1969.  The estimated number of 
exposed personnel is 12,056, and includes personnel of 
various units specifically acknowledged by DOD to have been 
in the vicinity.  These acknowledged units include elements 
of the 2nd Infantry Division, including field artillery, 
signal, and engineer troops also supplied as support 
personnel during the time of the confirmed use of Agent 
Orange.  If it is determined that a veteran who served in 
Korea during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides including Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see 
also Veterans Benefits Administration (VBA) "Fact Sheet" 
(September 2003).

Unit history records and testimony provided by the appellant 
as well as other evidence of record confirm the 7th 
Battalion's position in the proximity of the DMZ in 1968.  
While it is unclear exactly how close to the DMZ the unit was 
located, the Board affords the appellant the benefit of the 
doubt and finds the Veteran was exposed to herbicides during 
military service in Korea.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.102.  Having concluded thus, service connection 
is therefore warranted for the cause of the Veteran's death, 
Hodgkin's lymphoma, a presumptive disorder for veterans with 
confirmed herbicide exposure.  

III. Dependency and indemnity compensation benefits
under 38 U.S.C. § 1318

The appellant also seeks entitlement to DIC benefits under 
38 U.S.C. § 1318.  Such benefits may be established by any of 
the following: (1) the Veteran having met the statutory 
duration requirements for a total disability rating at the 
time of death; (2) a showing that such requirements would 
have been met, but for clear and unmistakable error in a 
previous decision; or (3) a showing that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.  38 U.S.C.A. § 1318 (West 
2002).  

38 U.S.C. § 1318 specifically provides that such benefits are 
paid to eligible parties "in the same manner as if the 
veteran's death were service connected."  38 U.S.C.A. 
§ 1318(a) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that only if an 
appellant's claim for service connection for the cause of the 
veteran's death is denied under 38 U.S.C.A. § 1310 does VA 
also have to consider an appellant's DIC claim under the 
provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  In the present case, with the award 
herein by the Board of service connection for the cause of 
the Veteran's death, with accompanying entitlement to DIC 
benefits under 38 U.S.C.A. § 1310, the Board finds the claim 
for 38 U.S.C.A. § 1318 benefits to be effectively rendered 
moot.  Entitlement under 38 U.S.C.A. § 1310 is the greater 
benefit and is granted in full.  No additional benefit 
(monetary or otherwise) can be gained under 38 U.S.C.A. 
§ 1318, nor does any controversy remain.  This claim is 
therefore dismissed as moot.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.

The appeal of the denial of entitlement to Dependency and 
Indemnity benefits under 38 U.S.C.A. § 1318 is dismissed as 
moot.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


